Citation Nr: 1139485	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent for sinusitis with rhinitis, chronic.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in June 2011.  A transcript of this proceeding has been associated with the claims file.  

Through a review of the claims file, particularly a February 2008 statement from J.V. and a February 2008 VA examination report noting allegations of a  connection between the Veteran's service-connected sinusitis with rhinitis, chronic and headaches, the issue of entitlement to service connection for headaches secondary to service-connected sinusitis with rhinitis, chronic has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

During the June 2011 Travel Board hearing the Veteran testified that she was currently being treated for her sinusitis and rhinitis by a Dr. H.  Subsequently, the Veteran submitted a June 2011 treatment record from Dr. T.A.H.  The June 2011 treatment record from Dr. T.A.H. is the only record in the claims file from Dr. T.A.H.  Furthermore, the June 2011 treatment record indicates that the Veteran was being seen for a "follow up" which leads the Board to believe that there are outstanding treatment records from Dr. T.A.H.

Also, the Veteran was most recently afforded a VA examination regarding her service-connected sinusitis with rhinitis, chronic in February 2008.  In March 2008 correspondence and during the June 2011 Travel Board hearing, the Veteran indicated that the February 2008 VA examiner did not thoroughly examine her condition.  Specifically, she noted that the doctor did not listen to her chest and did not feel her throat for swelling.  On remand, the Veteran should be afforded a new VA examination by an examiner other than the February 2008 VA examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1. Notify the Veteran of the necessity of obtaining treatment records from Dr. T.A.H. and inform the Veteran that she may submit these records herself or authorize VA to obtain them on her behalf.  The Agency of Original Jurisdiction (AOJ)  must also include Release and Authorization forms so that the RO has the authority to obtain these records.

Once the AOJ receives the signed Release and Authorization forms from the Veteran, the AOJ must then attempt to obtain copies of treatment records from Dr. T.A.H., particularly those records dated prior to and after June 2011.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  After obtaining the above evidence, to the extent available, the AOJ should schedule the Veteran for a VA examination to identify the current level of impairment resulting from her service-connected sinusitis with rhinitis, chronic.  This examination should be performed by a VA examiner other than the examiner that performed the February 2008 VA examination.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  The examiner should specifically indicate whether there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

The examiner is asked to consider that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

3.  After completion of the foregoing, readjudicate the claim on the merits.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


